Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 1 of 42 PageID #: 1




Michael A. Sirignano, Esq.
Barry I. Levy, Esq.
Joshua D. Smith, Esq.
Priscilla D. Kam, Esq.
RIVKIN RADLER LLP
926 RXR Plaza
Uniondale, New York 11556
(516) 357-3000
Counsel for Plaintiffs Government Employees Insurance
Company, GEICO Indemnity Company, GEICO General
Insurance Company and GEICO Casualty Company

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
 GOVERNMENT EMPLOYEES INSURANCE
 COMPANY, GEICO INDEMNITY COMPANY, GEICO
 GENERAL INSURANCE COMPANY and GEICO                                       Docket No.: ___________(   )
 CASUALTY COMPANY,

                                                      Plaintiffs

                              - against -

 MACCABI PHARMACY RX INC., YURIY DAVIDOV
 and JOHN DOE DEFENDANTS 1-5,

                                                       Defendants.
 ----------------------------------------------------------------------X

                                                COMPLAINT

        Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company,

GEICO General Insurance Company and GEICO Casualty Company (collectively, “GEICO” or

“Plaintiffs”), as and for their Complaint against Defendants Maccabi Pharmacy RX Inc., Yuriy

Davidov, and John Doe Numbers “1” through “5” (collectively, “Defendants”), hereby allege as

follows:

        1.       This action seeks to terminate a fraudulent scheme perpetrated by the Defendants

who have exploited the New York “No-Fault” insurance system by submitting, or causing to be
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 2 of 42 PageID #: 2




submitted, thousands of fraudulent charges to GEICO for medically unnecessary “pain relieving”

topical prescription drug products along with other excessive and often duplicative pharmaceutical

products (collectively, the “Fraudulent Pharmaceuticals”) that Maccabi Pharmacy RX Inc.

(“Maccabi Pharmacy”) purportedly dispensed to individuals involved in automobile accidents and

eligible for insurance coverage under policies of insurance issued by GEICO (the “Insureds”).

       2.      Defendants Maccabi Pharmacy and its owner, Yuriy Davidov (“Davidov”),

intentionally targeted a set of select topical pain products, including lidocaine 5% ointment,

lidocaine 5% patches, and diclofenac 3% gel (collectively, the “Fraudulent Topical Pain

Products”) in order to submit fraudulently inflated charges to GEICO. The Defendants targeted

the Fraudulent Topical Pain Products and dispensed them in place of other effective, but much-

less costly prescription and non-prescription drug products because the Defendants were able to

acquire the Fraudulent Topical Pain Products at low cost and bill for them through Maccabi

Pharmacy at exorbitant prices pursuant to predetermined protocols.

       3.      As an essential part of the fraudulent scheme, the Defendants entered into illegal,

collusive agreements with various prescribing healthcare providers (the “Prescribing Providers”),

and persons (“Clinic Controllers”) who work at or are associated with various multidisciplinary

medical clinics that almost exclusively treated No-Fault patients (“No-Fault Clinics”), and steered

them to prescribe and direct large volumes of prescriptions to Maccabi Pharmacy for the

Fraudulent Pharmaceuticals in exchange for kickbacks and without regard for genuine patient care.

       4.      The scheme spearheaded by the Defendants to steer the Prescribing Providers and

the Clinic Controllers to routinely prescribe and direct prescriptions to Maccabi Pharmacy for large

volumes of the Fraudulent Pharmaceuticals pursuant to their collusive arrangements egregiously

inflated the charges submitted to GEICO. For example, Maccabi Pharmacy and Davidov billed as
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 3 of 42 PageID #: 3




much as $1,904.75 for a single tube of lidocaine 5% ointment, $1,474.98 for a single supply of ten

lidocaine 5% patches, and between $1,179.30 to $3,538.50 for a single tube of diclofenac 3% gel,

while also billing for other duplicative and unnecessary Fraudulent Pharmaceuticals.            The

Defendants did this knowing that there were a wide range of similar or more effective medications

available at a fraction of the cost, including over the counter medications, which could have been

dispensed to the Insureds.

         5.    Maccabi Pharmacy is no stranger to the use of topical pain products to commit large

scale insurance fraud. In fact, in a recently unsealed federal indictment, the United States Attorney

for the Eastern District of New York identified Maccabi Pharmacy as part of a scheme to defraud

federal health insurance programs by falsely purporting to purchase and dispense Targretin 1%

gel, a topical drug used for lesions associated with lymphoma with a $34,000.00 average wholesale

price See United States of America v. Khaim, et al., 1:20-cr-00580(AMD)(RML) (E.D.N.Y.

2020).

         6.    By this action, GEICO seeks to recover more than $82,200.00 that the Defendants

stole from it, along with a declaration that GEICO is not legally obligated to pay reimbursement

to Maccabi Pharmacy of over $670,800.00 in pending fraudulent No-Fault claims that the

Defendants submitted or caused to be submitted through Maccabi Pharmacy because:

               (i)     Maccabi Pharmacy billed for Fraudulent Pharmaceuticals that were
                       medically unnecessary and prescribed and dispensed pursuant to
                       predetermined fraudulent protocols designed to exploit the patients for
                       financial gain, without regard for genuine patient care;

               (ii)    The Defendants participated in illegal, collusive relationships in which the
                       Defendants steered the Prescribing Providers and the Clinic Controllers to
                       direct prescriptions for the Fraudulent Pharmaceuticals to Maccabi
                       Pharmacy in exchange for unlawful kickbacks and other financial
                       incentives; and
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 4 of 42 PageID #: 4




               (iii)   the Defendants intentionally targeted a specific set of pharmaceutical
                       products, including the Fraudulent Topical Pain Products, that they acquired
                       at low cost, and caused Maccabi Pharmacy to dispense in large volumes to
                       Insureds with exorbitant charges, in place of other effective, less costly
                       pharmaceuticals in order to fraudulently inflate the charges to GEICO.

       7.      The Defendants fall into the following categories:

               (i)     Maccabi Pharmacy is a New York corporation engaged in a fraudulent
                       scheme in which it dispensed the Fraudulent Pharmaceuticals to patients
                       and then submitted bills to GEICO and other New York automobile insurers
                       for reimbursement to which it is not entitled;

               (ii)    Davidov is the purported owner of Maccabi Pharmacy;

               (iii)   John Doe Defendants “1” through “5” are persons and entities, presently
                       not identifiable, who are not and never have been licensed healthcare
                       professionals but who, along with Davidov, participated in the operation
                       and control of Maccabi Pharmacy and facilitated the illegal, collusive
                       relationships with the Prescribing Providers and the Clinic Controllers.

       8.      The Defendants’ scheme began in 2019 and has continued uninterrupted to the

present day. As discussed more fully below, the Defendants at all times have known that: (i)

Maccabi Pharmacy billed for Fraudulent Pharmaceuticals that were medically unnecessary and

prescribed and dispensed pursuant to predetermined fraudulent protocols designed to exploit the

patients for financial gain, without regard for genuine patient care; (ii) the Defendants participated

in illegal, collusive relationships in which the Defendants steered the Prescribing Providers and

the Clinic Controllers to direct prescriptions for the Fraudulent Pharmaceuticals to Maccabi

Pharmacy in exchange for unlawful kickbacks and other financial incentives; and (iii) the

Defendants intentionally targeted a specific set of pharmaceutical products, including the

Fraudulent Topical Pain Products, that they acquired at low cost, and had Maccabi Pharmacy
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 5 of 42 PageID #: 5




dispense in large volumes to Insureds with exorbitant charges, in place of other effective, less

costly pharmaceuticals in order to fraudulently inflate the charges to GEICO.

        9.     Based on the foregoing, Maccabi Pharmacy does not now have – and has never had

– any right to be compensated for the Fraudulent Pharmaceuticals allegedly dispensed to GEICO

Insureds. The chart attached hereto as Exhibit “1” sets forth a representative sample of the

fraudulent claims that have been identified to-date which the Defendants submitted, or caused to

be submitted, to GEICO through the United States mail. As a result of the Defendants’ scheme,

GEICO has incurred damages of approximately $82,200.00.

                                        THE PARTIES

I.      Plaintiffs

        10.    Plaintiffs Government Employees Insurance Company, GEICO Indemnity

Company, GEICO General Insurance Company and GEICO Casualty Company are Nebraska

corporations with their principal places of business in Chevy Chase, Maryland. GEICO is

authorized to conduct business and to issue automobile insurance policies in New York.

II.     Defendants

        11.    Defendant Maccabi Pharmacy is a New York corporation, incorporated on or about

December 6, 2018, with its principal place of business at 76-18 Jamaica Avenue, Jamaica, New

York.

        12.    Maccabi Pharmacy became registered as a pharmacy with the New York State

Education Department Office of the Professions on March 19, 2019.

        13.    Maccabi Pharmacy was active for less than one year before it transferred its

registration to a successor entity on March 11, 2020.
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 6 of 42 PageID #: 6




       14.     Defendant Davidov resides in and is a citizen of New York. Davidov is the owner

of Maccabi Pharmacy.

                                 JURISDICTION AND VENUE

       15.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1332(a)(1) because the matter in controversy exceeds the sum or value of $75,000.00, exclusive

of interest and costs, and is between citizens of different states.

       16.     Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Eastern

District of New York is the District where one or more of the Defendants reside and because this

is the District where a substantial amount of the activities forming the basis of the Complaint

occurred.

                        ALLEGATIONS COMMON TO ALL CLAIMS

I.     An Overview of New York’s No-Fault Laws

       17.     GEICO underwrites automobile insurance in the State of New York.

       18.     New York’s “No-Fault” laws are designed to ensure that injured victims of motor

vehicle accidents have an efficient mechanism to pay for and receive the healthcare services that

they need. Under New York’s Comprehensive Motor Vehicle Insurance Reparations Act (N.Y.

Ins. Law §§ 5101 et seq.) and the regulations promulgated pursuant thereto (11 N.Y.C.R.R. §§ 65

et seq.)(collectively, referred to herein as the “No-Fault Laws”), automobile insurers are required

to provide Personal Injury Protection Benefits (“No-Fault Benefits”) to the Insureds.

       19.     No-Fault Benefits include up to $50,000.00 per Insured for necessary expenses that

are incurred for health care goods and services.
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 7 of 42 PageID #: 7




       20.     The No-Fault Laws limits reimbursement for benefits to prescription drugs only.

Over-the-counter (“OTC”) drugs and products which may be purchased without prescription are

not covered expenses under the No-Fault Laws.

       21.     An Insured can assign his or her right to No-Fault Benefits to the providers of

healthcare services in exchange for those services. Pursuant to a duly executed assignment, a

healthcare provider may submit claims directly to an insurance company and receive payment for

necessary goods and medical services provided, using the claim form required by the New York

State Department of Insurance (known as the “Verification of Treatment by Attending Physician

or Other Provider of Health Service,” or, more commonly, as an “NF-3”). In the alternative,

healthcare providers sometimes submit claims using the Health Care Financing Administration

insurance claim form (known as the “HCFA-1500 Form”).

       22.     Pursuant to New York’s No-Fault Laws (11 N.Y.C.R.R. § 65-3.16(a)(12)), a

healthcare provider is not eligible to receive No-Fault Benefits if it fails to meet any applicable

New York state or local licensing requirement necessary to perform such services in New York.

       23.     The implementing regulation adopted by the Superintendent of Insurance, 11

NYCRR § 65-3.16(a)(12), provides, in pertinent part, as follows:

                A provider of health care services is not eligible for reimbursement under section
                5102(a)(1) of the Insurance Law if the provider fails to meet any applicable New
                York State or local licensing requirement necessary to perform such service in
                New York … (emphasis supplied).

       24.     In State Farm Mut. Auto. Ins. Co. v. Mallela, 4 N.Y.3d 313 (2005), the New York

Court of Appeals confirmed that healthcare services providers that fail to comply with licensing

requirements are ineligible to collect No-Fault Benefits, and that insurers may look beyond a

facially valid license to determine whether there was a failure to abide by state and local law.
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 8 of 42 PageID #: 8




        25.     Pursuant to New York Insurance Law § 403, the NF-3s and HCFA-1500 Forms

submitted by a healthcare provider to GEICO, and to all other automobile insurers, must be verified

by the health care provider subject to the following warning

                Any person who knowingly and with intent to defraud any insurance company or
                other person files an application for insurance or statement of claim containing any
                materially false information, or conceals for the purpose of misleading, information
                concerning any fact material thereto, commits a fraudulent insurance act, which is
                a crime.

II.     An Overview of Applicable Licensing Laws

        26.     Pursuant to New York Education Law § 6808, no person, firm, corporation or

association shall possess drugs, prescriptions or poisons or shall offer drugs, prescriptions or

poisons for sale at retail or wholesale unless registered by the New York State Department of

Education as a pharmacy, wholesaler, manufacturer or outsourcing facility.

        27.     Pursuant to 8 N.Y.C.R.R. § 29.1 pharmacies are prohibited from “exercising undue

influence on the patient or client, including the promotion of the sale of services, goods, appliances

or drugs in such manner as to exploit the patient or client for the financial gain of the practitioner

or of a third party.”

        28.     Pursuant to 8 N.Y.C.R.R. § 63.1(7) pharmacists shall conduct a prospective drug

review before each prescription is dispensed, which review shall include screening for potential

drug therapy problems due to contraindications based patient comorbidities, therapeutic

duplication, drug-drug interactions, including serious interactions with over-the-counter drugs,

incorrect drug dosage or duration of drug treatment, drug-allergy interactions, and clinical abuse

or misuse.

        29.     Pursuant to 8 N.Y.C.R.R. § 29.1 pharmacies are prohibited from “directly or

indirectly offering, giving, soliciting, or receiving or agreeing to receive, any fee or other
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 9 of 42 PageID #: 9




consideration to or from a third party for the referral of a patient or client or in connection with the

performance of professional services.”

        30.     Pursuant to 8 N.Y.C.R.R. § 63.1(7)(ii), when a prescription is delivered to the

patient off the premises of a pharmacy through mail delivery, a delivery service or otherwise, the

pharmacy shall, among other things, include with each prescription a written offer to counsel the

patient or person authorized to act on behalf of the patient who presents the prescription.

        31.     New York Education Law § 6530(17) prohibits a physician from “exercising undue

influence” on the patient by promoting the sale of drugs so as to exploit the patient for the financial

gain of the licensee or of a third party.

        32.     New York Education Law § 6530(18) prohibits a physician from “directly or

indirectly” offering, giving, soliciting, receiving, or agreeing to receive any fee or other

consideration to or from a third party in connection with the performance of professional services.

        37.     New York Education Law § 6509-a, prohibits a professional licensee from “directly

or indirectly” requesting, receiving, or participating in the division, transference, assignment,

rebate, splitting, or refunding of a fee in connection with professional care or services including

services related to drugs and/or medications.

        38.     Pursuant to New York Education Law § 6808, pharmacy owners and supervising

pharmacists shall be responsible for the proper conduct of a pharmacy.

III.    The Defendants’ Scheme Involving Fraudulent Pain Products

        33.     Beginning in 2019, the Defendants, including Maccabi Pharmacy, Davidov, and

John Doe Defendants “1” through “5”, masterminded and implemented a fraudulent scheme in

which they used Maccabi Pharmacy to bill the New York automobile insurance industry for
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 10 of 42 PageID #: 10




hundreds of thousands of dollars in exorbitant charges relating to the Fraudulent Pharmaceuticals

purportedly provided to the Insureds.

       34.     As part of the fraudulent scheme, Maccabi Pharmacy purported to be a small,

neighborhood pharmacy owned of record by Davidov.

       35.     Davidov had no record of owning any other pharmacy prior to becoming the sole

owner and operator of Maccabi Pharmacy.

       36.     Maccabi Pharmacy first became registered to operate as a pharmacy in New York

State on March 19, 2019.

       37.     Once it began operating, Maccabi Pharmacy did not engage in any legitimate

advertising to the public, maintained no website, and did virtually nothing that would be expected

of a legitimate pharmacy to develop its reputation, attract customers, and draw legitimate business.

       38.     Despite the fact Maccabi Pharmacy was a new pharmacy and it had no reputation

or track record in the pharmaceutical industry, Maccabi Pharmacy received large volumes of

medically unnecessary prescriptions almost immediately after it became registered to operate as

pharmacy.

       39.     In fact, within the first 60 days of opening operations and receiving its registration

to operate as a pharmacy, Maccabi Pharmacy billed GEICO alone more than $188,000.00,

primarily for dispensing lidocaine 5% ointment and lidocaine 5% patches to more than 75 GEICO

Insureds in that short time period, with the lidocaine ointment generally billed at $1,523.72 for

each prescription.

       40.     Despite purporting to be a neighborhood pharmacy catering to the needs of the local

population, prescriptions for the Fraudulent Topical Pain Products (i.e., lidocaine 5% ointment,
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 11 of 42 PageID #: 11




lidocaine 5% patches, and diclofenac 3% gel) constituted more than 85% of the billing Maccabi

Pharmacy submitted to GEICO.

       41.     The Defendants knew that there was no legitimate reason that Maccabi Pharmacy

immediately received voluminous prescriptions for numerous Insureds; knew that there was no

legitimate medical need for the exorbitantly priced Fraudulent Topical Pain Products to be

dispensed to the Insureds; and knew that there existed a wide range of inexpensive, over-the-

counter products of similar efficacy that could have been dispensed to Insureds.

       42.     The Defendants quickly obtained voluminous prescriptions for numerous Insureds

because the Defendants steered the Prescribing Providers and the Clinic Controllers associated

with the No-Fault Clinics to prescribe large volumes of prescriptions to Maccabi Pharmacy for the

targeted set of Fraudulent Topical Pain Products and other Fraudulent Pharmaceuticals, pursuant

to predetermined protocols, and in exchange for kickbacks and other compensation.

       43.     As part of the collusive relationships among the Defendants, the Prescribing

Providers, and the Clinic Controllers, the Prescribing Providers – operating from No-Fault Clinics

that treated thousands of Insureds – purported to prescribe the medically unnecessary and illusory

Fraudulent Pharmaceuticals to the Insureds, while intentionally ignoring a vast array of

prescription and over-the-counter medications readily available at a fraction of the cost.

       44.     As a further part of the collusive relationships among the Defendants, the

Prescribing Providers, and the Clinic Controllers, the Clinic Controllers then directed the

prescriptions for the medically unnecessary and illusory Fraudulent Pharmaceuticals to Maccabi

Pharmacy, so it could bill GEICO for huge sums as part of a scheme to exploit the Insureds for

financial gain, without regard to genuine patient care.
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 12 of 42 PageID #: 12




       45.     The No-Fault Clinics from where the prescriptions steered to Maccabi Pharmacy

were generated included clinics that housed a “revolving door” of numerous other purported

healthcare providers geared towards exploiting New York’s No-Fault insurance system. For

example, GEICO has received billing from more than sixty (60) different healthcare providers for

healthcare goods and services rendered at a No-Fault Clinic located at 105-10 Flatlands Avenue,

Brooklyn, New York and which was a primary source of prescriptions that Maccabi Pharmacy

submitted to GEICO in support of its charges.

       46.     In keeping with the fact that Defendants established Maccabi Pharmacy to exploit

the Insureds’ No-Fault Benefits, without regard to genuine needs of the Insureds, Maccabi

Pharmacy made no effort to promptly deliver the Fraudulent Pharmaceuticals to Insureds and

instead often purported to deliver them more than two weeks after the medications were prescribed,

to the extent they were even delivered at all.

       47.     In short, the Fraudulent Pharmaceuticals dispensed by Maccabi Pharmacy and

prescribed by the Prescribing Providers and their associates working in collusion with Maccabi

Pharmacy, served no purpose other than to exploit the Insureds’ No-Fault Benefits to financially

benefit the Defendants.

       48.     The Defendants established Maccabi Pharmacy and chose to target the Fraudulent

Topical Pain Products because similar over-the-counter drugs that could be dispensed to Insureds

were not covered expenses under the No-Fault Laws. However, the Defendants could acquire the

Fraudulent Topical Pain Products at low cost and submit large volumes of claims for

reimbursement at exorbitant prices by steering medically unnecessary prescriptions to Maccabi

Pharmacy.
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 13 of 42 PageID #: 13




       49.     Maccabi Pharmacy submitted its voluminous billing to GEICO for the Fraudulent

Pharmaceuticals in less than one year, and despite collecting hundreds of thousands of dollars

from GEICO (and likely millions of dollars from all New York automobile insurers) over a period

of months, suddenly closed down its operations and transferred its pharmacy registration.

       50.     Despite suddenly ceasing the submission of large volumes of billing to GEICO,

Maccabi Pharmacy remains as an active corporation and Defendants continue their fraudulent

scheme by hiring law firms to pursue collection of the unpaid fraudulent charges submitted to

GEICO through numerous separate No-Fault arbitration or civil court collection proceedings. In

fact, there are currently over 200 pending collection proceedings seeking to collect unpaid claims

that the Defendants submitted to GEICO through Maccabi Pharmacy.

       51.     The Defendants’ continued collection efforts through separate No-Fault arbitration

or civil court collection proceedings is an essential part of their fraudulent scheme since they know

it is impractical for a No-Fault arbitrator or civil court judge in a single No-Fault arbitration or

civil court proceeding, typically involving a single bill, to uncover or address the Defendants’ large

scale-scale, complex fraud scheme involving the prescription, steering, and dispensing of

fraudulent pharmaceutical products to hundreds of patients across numerous different clinics

located throughout the metropolitan area.

       A.      The Fraudulent Pharmaceuticals Were Prescribed and Dispensed Without
               Regard to Genuine Patient Care in Order to Exploit Patients for Financial
               Gain

       52.     In basic terms, the goal of medical treatment is to help patients get better in a timely

manner. Notwithstanding this basic goal, Insureds treated by the Prescribing Providers at the No-

Fault Clinics associated with the Clinic Controllers – and who received pharmaceuticals from

Maccabi Pharmacy – were virtually always subjected to a predetermined and unnecessarily
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 14 of 42 PageID #: 14




prolonged treatment protocol, which completely lacked in individualized care and failed to utilize

evidence-based medical practices with the goal of the Insureds’ timely return to good health.

       53.     Despite this basic goal, the treatment reports for the Insureds who received

pharmaceuticals from Maccabi Pharmacy almost uniformly reflected that the Insureds did not get

better, did not return to good health, and did not experience improvement in their conditions such

that the Insureds could terminate medical treatment expeditiously and return to normal activity.

       54.     Rather, as part of the predetermined protocol, the Prescribing Providers produced

generic, preprinted, and boilerplate examination reports designed to justify continued, voluminous,

and excessive healthcare services that healthcare providers at the No-Fault Clinics purported to

render to Insureds. These healthcare services included the prescription of excessive and medically

unnecessary pharmaceutical drug products such as the Fraudulent Pharmaceuticals.

       55.     Notwithstanding the creation of the examination reports, the Prescribing Providers’

prescriptions of the Fraudulent Pharmaceuticals dispensed by Maccabi Pharmacy were based on

predetermined protocols designed to exploit Insureds’ for financial gain, and without regard to the

genuine needs of the patients.

       56.     To the extent any examination was performed at all, the Prescribing Providers failed

to document a detailed medical history of the patients to whom they prescribed the Fraudulent

Pharmaceuticals.

       57.     Prescribing a multitude of pharmaceutical drug products without first taking a

detailed patient history demonstrates a gross indifference to patient health and safety, as the

Prescribing Providers often did not know whether the patient was currently taking any medication

or suffering from any comorbidity that would contraindicate the use of a particular prescribed drug.
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 15 of 42 PageID #: 15




       58.     The Prescribing Providers also routinely failed to document in their examination

reports whether the patients were intolerant of oral medications necessitating a prescription for a

Fraudulent Topical Pain Product.

       59.     The Prescribing Providers also routinely failed to document in their follow-up

examination reports whether the Fraudulent Pharmaceuticals prescribed to a particular patient and

dispensed by Maccabi Pharmacy were actually used by the patient.

       B.      The Fraudulent Lidocaine Ointment and Lidocaine Patches

       60.     The Prescribing Providers prescribed, and Maccabi Pharmacy purported to

dispense, medically unnecessary topical lidocaine 5% ointment and lidocaine 5% patches (the

“Topical Lidocaine Products”), billing GEICO as much as $1,904.75 for a single tube of lidocaine

ointment and $1,474.98 for a single supply of ten lidocaine patches.

       61.     The Defendants, in exchange for the payment of kickbacks or other incentives,

received medically unnecessary, duplicitous prescriptions for the Topical Lidocaine Products from

the Prescribing Providers and Clinic Controllers at the No-Fault Clinics pursuant to predetermined

protocols.

       62.     The Defendants solicited the Prescribing Providers and Clinic Controllers to

provide them with voluminous prescriptions for Topical Lidocaine Products because the

Defendants could readily buy these products at low cost but submit claims for reimbursement

through Maccabi Pharmacy to GEICO and other New York No-Fault insurers for huge sums based

on egregiously high wholesale list prices.

       63.     In keeping with the fact that these Fraudulent Topical Pain Products were

prescribed and dispensed pursuant to predetermined protocols designed to maximize profits

without regard to patient care, the Topical Lidocaine Products were prescribed, dispensed, and
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 16 of 42 PageID #: 16




billed for despite the fact that they were medically unnecessary and that there are other, less

expensive, lidocaine products which are approved by the United States Food and Drug

Administration (“FDA”) and available over-the-counter.

       64.     In further keeping with the fact that these Fraudulent Topical Pain Products were

prescribed pursuant to predetermined treatment and billing protocols designed to maximize profits

without regard to patient care, nearly 80% of all GEICO Insureds who had a prescription filled by

Maccabi Pharmacy received at least one—usually more—prescription Topical Lidocaine Product.

       65.     Lidocaine is a local anesthetic (numbing medication) that works by blocking nerve

signals in the body. Topical lidocaine is primarily indicated for temporary pain relief associated

with minor burns and skin irritations such as sunburn, insect bites, poison ivy, poison oak, poison

sumac abrasions of the skin and insect bites, or as a topical anesthetic for minor procedures such

as sutures or injections.

       66.     Lidocaine does not penetrate the skin enough to treat deep musculoskeletal pain.

       67.     Topical pain patches in which the primary ingredient is lidocaine are         FDA

approved only to treat chronic post-herpetic neuropathic pain (i.e., continued nerve pain after a

patient recovers from shingles), although studies have shown that any relief these patches provide

– beyond topical anesthetic relief – is more attributable to its placebo effect rather than the

pharmacological action of the patches themselves. In fact, while application of pain patches in

which the primary ingredient is lidocaine provides sufficient absorption to cause an anesthetic

effect, it is insufficient to produce a complete sensory block.

       68.     Excessive dosage or short intervals between doses of topical lidocaine can cause

adverse effects. Patients should be instructed to strictly adhere to the recommended dosage and a

single application of topical lidocaine should not exceed 5 grams.
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 17 of 42 PageID #: 17




       69.     Maccabi Pharmacy nevertheless repeatedly billed GEICO for dispensing Topical

Lidocaine Products containing 5% lidocaine to numerous GEICO’s Insureds.

       70.     Notably, lidocaine ointments and patches with 4% lidocaine are available over-the-

counter and have a similar efficacy of lidocaine 5% at a fraction of the cost.

       71.     Yet, the Prescribing Providers never recommended Insureds first try commonly

available commercial lidocaine products to treat their patients’ minor aches and pains which they

sustained in fender-bender type motor vehicle accidents.

       72.     In comparison to the exorbitant charges submitted by Maccabi Pharmacy to GEICO

for the Topical Lidocaine Products, over-the-counter products such as Icy Hot Lidocaine or

Aspercreme with lidocaine, both of which contain 4% lidocaine, are available at most well-known

pharmacy retailers such as Rite-Aid and Target for advertised prices in the range of $10 or less.

       73.     The Topical Lidocaine Products dispended by Maccabi Pharmacy were prescribed

pursuant to predetermined protocols and without regard for patient care and safety, or the

commercial availability of a wide range of FDA-approved medications, as well as OTC

medications, proven to have therapeutic effects and available at a fraction of the cost.

       74.     In keeping with the fact that the Topical Lidocaine Products were prescribed and

dispensed pursuant to predetermined treatment protocols and without regard for patient care,

neither the prescriptions allegedly issued by the Prescribing Providers, nor the labels affixed to the

prescriptions by the Pharmacy Defendants set forth sufficient instructions for the use of the

lidocaine 5% ointment dispensed.

       75.     In further keeping with the fact that the Topical Lidocaine Products were being

prescribed and dispensed pursuant to predetermined protocols and without regard for patient care

and safety, the Prescribing Providers and Maccabi Pharmacy engaged in therapeutic duplication
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 18 of 42 PageID #: 18




in that they regularly prescribed and dispensed to patients multiple Topical Lidocaine Products

contemporaneously. In addition to engaging in this therapeutic duplication, the Prescribing

Providers and Maccabi Pharmacy often prescribed and dispensed additional pharmaceuticals,

including oral nonsteroidal anti-inflammatory drugs (“NSAIDs”) and muscle relaxers

contemporaneous to the Topical Lidocaine Products.

       76.    Further, the initial examination reports prepared by the Prescribing Providers

virtually never stated the medical basis for the contemporaneous prescription of multiple

pharmaceuticals or provided any explanation for the therapeutic duplication resulting from the

contemporaneous prescribing and dispensing of multiple Topical Lidocaine Products.

       77.    For example:

              (i)    On August 26, 2019, an Insured named KH was involved in an automobile

                     accident.   On September 13, 2019, Maria Rivera-Iturbe-Iturbe, M.D.

                     (“River-Iturbe”) examined KH for the first time and purportedly prescribed

                     KH 200 grams of lidocaine 5% ointment and 30 lidocaine patches in

                     addition to cyclobenzaprine and naproxen. River-Iturbe did not state the

                     medical basis for the excessive prescriptions or advise the insured to try

                     OTC lidocaine products.

              (ii)   On August 26, 2019, an Insured named NH was involved in an automobile

                     accident. On September 12, 2019, NH saw Rivera-Iturbe for an initial

                     exam. Several days later, on September 16, 2019, Rivera-Iturbe purportedly

                     prescribed the Insured 200 grams of lidocaine 5% ointment and 30 lidocaine

                     patches in addition to methocarbamol and naproxen. Rivera-Iturbe did not
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 19 of 42 PageID #: 19




                    state the medical basis for the excessive prescriptions or advise the insured

                    to try OTC lidocaine products.

            (iii)   On August 14, 2019, an Insured named MW was involved in an automobile

                    accident. On August 21, 2019 MW saw Rivera-Iturbe for an initial exam.

                    Several days later, on August 27, 2019, Rivera-Iturbe purportedly

                    prescribed the Insured 200 grams of lidocaine 5% ointment and 30 lidocaine

                    patches in addition to ibuprofen. Rivera-Iturbe did not state the medical

                    basis for the excessive prescriptions or advise the insured to try OTC

                    lidocaine products. Notably, MW has a complicated medical history which

                    includes, among others, cancer, HIV, and hypertension. High blood

                    pressure increases a patient’s risks of cardiac events when taking NSAIDs.

                    At the time of the initial examination, MW’s blood pressure was 134/92 and

                    nevertheless, Rivera-Iturbe prescribed MW an oral NSAID (i.e., ibuprofen).

            (iv)    On September 17, 2019, an Insured named WW was involved in an

                    automobile accident. On September 26, 2019, WW saw Rivera-Iturbe for

                    an initial exam. Several days later, on October 7, 2019, Rivera-Iturbe

                    purportedly prescribed the Insured 200 grams of lidocaine 5% ointment and

                    60 lidocaine patches, in addition to cyclobenzaprine and ibuprofen. Rivera-

                    Iturbe did not state the medical basis for the excessive prescriptions or

                    advise the insured to try OTC lidocaine products.

            (v)     On April 20, 2019, an Insured named AV was involved in an automobile

                    accident. On May 1, 2019, AV saw Patricia Kelly, D.O. (“Kelly”) for an

                    initial exam and was purportedly prescribed 200 grams of lidocaine 5%
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 20 of 42 PageID #: 20




                    ointment, in addition to naproxen and cyclobenzaprine. Kelly did not state

                    the medical basis for the excessive prescriptions or advise the insured to try

                    OTC lidocaine products.

            (vi)    On May 8, 2019, an Insured named JM was involved in an automobile

                    accident. On May 20, 2019, JM saw Kelly for an initial exam and was

                    purportedly prescribed 200 grams of lidocaine 5% ointment, in addition to

                    naproxen and cyclobenzaprine. Kelly did not state the medical basis for the

                    excessive prescriptions or advise the insured to try OTC lidocaine products.

            (vii)   On May 8, 2019, an Insured named KM was involved in an automobile

                    accident. On May 20, 2019, KM saw Kelly for an initial exam and was

                    purportedly prescribed 200 grams of lidocaine 5% ointment, in addition to

                    naproxen and cyclobenzaprine. Kelly did not state the medical basis for the

                    excessive prescriptions or advise the insured to try OTC lidocaine products.

            (viii) On April 24, 2019, an Insured named SD was involved in an automobile

                    accident. On May 7, 2019, SD saw Pauline Raitses, D.O. (“Raitses”) for an

                    initial exam and was purportedly prescribed 200 grams of lidocaine 5%

                    ointment, in addition to naproxen. Raitses did not state the medical basis for

                    the excessive prescriptions or advise the insured to try OTC lidocaine

                    products.

            (ix)    On August 23, 2019, an Insured named IF was involved in an automobile

                    accident. On September 12, 2019, IF saw Raitses for an initial exam and

                    was purportedly prescribed 200 grams of lidocaine 5% ointment, in addition
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 21 of 42 PageID #: 21




                       to naproxen. Raitses did not state the medical basis for the excessive

                       prescriptions or advise the insured to try OTC lidocaine products.

               (x)     On August 9, 2019, an Insured named JF was involved in an automobile

                       accident. On August 15, 2019, JF saw Raitses for an initial exam and was

                       purportedly prescribed 200 grams of lidocaine 5% ointment, in addition to

                       naproxen.    Raitses did not state the medical basis for the excessive

                       prescriptions or advise the insured to try OTC lidocaine products.

       78.     In further keeping with the fact that the lidocaine was prescribed and dispensed

pursuant to predetermined treatment protocols and without regard for patient care, any follow-up

examination reports prepared by the Prescribing Providers virtually never addressed whether the

lidocaine was effective or not, to what degree, or whether the patient experienced any side effects.

       79.     For example:

               (i)     Insured KH saw Rivera-Iturbe again on October 25, 2019. Rivera-Iturbe

                       did not address that KH had previously been prescribed multiple lidocaine

                       medications, whether the lidocaine was effective or not, or whether KH

                       experienced any side effects.

               (ii)    Insured NH saw Rivera-Iturbe again on October 17, 2019. Rivera-Iturbe

                       did not address that NH had previously been prescribed multiple lidocaine

                       medications, whether the lidocaine was effective or not, or whether NH

                       experienced any side effects.      Nevertheless, Rivera-Iturbe prescribed

                       lidocaine 5% ointment again on this date.

               (iii)   Insured MW saw Maria Rivera-Iturbe again on September 23, 2019.

                       Rivera-Iturbe did not address that MW had previously been prescribed
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 22 of 42 PageID #: 22




                    multiple lidocaine medications, whether the lidocaine was effective or not,

                    or whether MW experienced any side effects. Nevertheless, Rivera-Iturbe

                    prescribed lidocaine patches again on this date.

            (iv)    Insured AV saw Kelly again on June 10, 2019. Kelly did not address that

                    AV had previously been prescribed lidocaine ointment, whether the

                    lidocaine was effective or not, or whether AW experienced any side effects.

            (v)     Insured JM saw Kelly again on June 19, 2019. Kelly did not address that

                    JM had been previously been prescribed lidocaine ointment, whether the

                    lidocaine was effective or not, or whether JM experienced any side effects.

            (vi)    Insured KM saw Kelly again on June 19, 2019. Kelly did not address that

                    KM had previously been prescribed lidocaine ointment, whether the

                    lidocaine was effective or not, or whether KM experienced any side effects.

            (vii)   Insured SD saw Raitses again on June 6, 2019. Raitses did not address that

                    SD had previously been prescribed lidocaine ointment, whether the

                    lidocaine was effective or not, or whether SD experienced any side effects.

                    Nevertheless, Raitses prescribed lidocaine ointment again on this date.

            (viii) Insured IF saw Raitses again on October 29, 2019. Raitses did not address

                    that IF had previously been prescribed lidocaine ointment, whether the

                    lidocaine was effective or not, or whether IF experienced any side effects.

                    Nevertheless, Raitses prescribed lidocaine ointment again on this date.

            (ix)    Insured JF saw Raitses again on September 12, 2019. Raitses did not

                    address that JF had previously been prescribed lidocaine ointment, whether

                    the lidocaine was effective or not, or whether JF experienced any side
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 23 of 42 PageID #: 23




                         effects. Nevertheless, Raitses prescribed lidocaine ointment again on this

                         date.

        80.       There is no legitimate medical reason for the Prescribing Providers to prescribe

large volumes of Topical Lidocaine Products to Insureds, particularly given the availability of

OTC medications.

        81.       There is no legitimate medical reason why Maccabi Pharmacy repeatedly dispensed

the Topical Lidocaine Products to Insureds, particularly given the legal requirements placed on

pharmacists to conduct a prospective drug review before each prescription is dispensed, which

review shall include screening for potential drug therapy problems due to contraindications based

on patient comorbidities, therapeutic duplication, drug-drug interactions, duration of drug

treatment, drug-allergy interactions, and clinical abuse or misuse.

        82.       The Defendants’ egregious billing in predetermined patterns, coupled with the fact

that the Prescribing Providers routinely failed to properly document the Insureds’ use of these

medications, further indicates that there is no legitimate medical reason for the Prescribing

Providers to have prescribed large volumes of these medications, and for Maccabi Pharmacy to

have dispensed these medications, to the Insureds, particularly given the potential for adverse

health effects.

        C.        The Fraudulent Diclofenac Prescriptions

        83.       In accordance with the fraudulent scheme discussed above, Maccabi Pharmacy

routinely billed GEICO for the exorbitantly priced topical NSAID diclofenac sodium, almost

exclusively in the form of diclofenac 3% gel (“Topical Diclofenac”), pursuant to prescriptions

solicited from the Prescribing Providers and Clinic Controllers.
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 24 of 42 PageID #: 24




       84.     Maccabi Pharmacy routinely billed GEICO between $1,179.30 to $3,538.50 for a

single tube of Topical Diclofenac dispensed to a single Insured.

       85.     The Defendants, in exchange for the payment of kickbacks or other incentives,

received medically unnecessary, duplicitous prescriptions for Topical Diclofenac from the

Prescribing Providers and Clinic Controllers at the No-Fault Clinics pursuant to predetermined

protocols

       86.     The Defendants solicited the Prescribing Providers and Clinic Controllers to

provide them with voluminous prescriptions for Topical Diclofenac because the Defendants could

readily buy Topical Diclofenac at low cost but submit claims for reimbursement through Maccabi

Pharmacy to GEICO and other New York No-Fault insurers for huge sums based on egregiously

high wholesale list prices.

       87.     In keeping with the fact that these Fraudulent Topical Pain Products were

prescribed and dispensed pursuant to predetermined protocols designed to maximize profits

without regard to patient care, the Topical Diclofenac products were prescribed, dispensed, and

billed for despite the fact that they were medically unnecessary and that there are other, less

expensive, over-the-counter, FDA-approved topical pain products available.

       88.     The FDA requires that diclofenac sodium prescriptions contain a “Black Box

Warning” indicating serious cardiovascular and gastrointestinal risks.

       89.     A “Black Box Warning” is the strictest FDA warning attached to the labeling of a

prescription drug or product and is designed to call attention to serious or life-threatening risks

associated with the drug or product.

       90.     Specifically, with every diclofenac sodium prescription, the FDA requires the

patient be warned that: (i) diclofenac sodium may cause an increased risk of serious cardiovascular
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 25 of 42 PageID #: 25




thrombotic events, myocardial infarction, and stroke, which can be fatal; and (ii) diclofenac

sodium may cause an increased risk of serious adverse gastrointestinal events including bleeding,

ulceration, and perforation of the stomach or intestines, which can be fatal.

       91.     While formulations containing 1% diclofenac are typically used to treat joint pain

caused by osteoarthritis in the hands, wrists, elbows, knees, ankles, or feet, they have not been

proven effective for treating strains or sprains.

       92.     Moreover, the Topical Diclofenac (diclofenac 3% gel) that the Prescribing

Providers primarily prescribed, and the Defendants dispensed and billed for, is only indicated for

the treatment of actinic (or solar) keratosis – a skin condition caused by years of excessive sun

exposure.

       93.     Topical Diclofenac has no proven efficacy or safety in the treatment of

musculoskeletal injuries, nor is the use of Topical Diclofenac to treat musculoskeletal injuries an

accepted off-label use.

       94.     Notwithstanding the most common and accepted uses for Topical Diclofenac, or

the risks associated with the drug, the Defendants steered the Prescribing Providers to prescribe

diclofenac sodium in the form of Topical Diclofenac, while they oftentimes recommended the

patient continue the use of oral NSAIDs or simultaneously prescribed NSAIDs – such as ibuprofen,

or naproxen – and other Fraudulent Pharmaceuticals.

       95.     Prescribing Topical Diclofenac while simultaneously prescribing or recommending

the patient take oral NSAIDs is therapeutic duplication, which may result in increased risk of

adverse events with no additional therapeutic benefit.

       96.     Nevertheless, the Prescribing Providers consciously prescribed and the Defendants

consciously dispensed Topical Diclofenac in conjunction with other oral NSAIDs and/or other
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 26 of 42 PageID #: 26




Fraudulent Topical Pain Products to numerous Insureds regardless of the nature of each Insured’s

injuries and the risks it posed to the Insureds’ health and well-being.

       97.     For example:

               (i)     On March 24, 2019, an Insured named DR was involved in an automobile

                       accident. On July 18, 2019, DR saw Rivera-Iturbe for a follow up medical

                       examination.     Several days later, on July 22, 2019, Rivera-Iturbe

                       purportedly prescribed DR 200 grams of diclofenac 3% gel, as well as

                       lidocaine patches, ibuprofen, and cyclobenzaprine, with no mention of the

                       potential health risks of taking the diclofenac and ibuprofen together.

                       Notably, as stated above, NSAIDs are subject to a “Black Box Warning”

                       meant to call attention to serious or life-threatening risks associated with the

                       drug. When a patient has high blood pressure, it increases that patient’s risks

                       of the cardiac events associated with the use of NSAIDs. At the time of the

                       follow up examination on July 18, 2019, DR’s blood pressure was 157/96.

                       Nevertheless, Rivera-Iturbe prescribed DR both a topical NSAID and an

                       oral NSAID (i.e., diclofenac 3% gel and ibuprofen) thereby engaging in

                       therapeutic duplication and putting the patient at increased risk of a cardiac

                       event.

               (ii)    On May 23, 2019, an Insured named KM was involved in an automobile

                       accident. On September 3, 2019, KM saw Rivera-Iturbe for a follow up

                       medical examination at which time Rivera-Iturbe purportedly prescribed

                       KM 100 grams of diclofenac 3% gel, as well as lidocaine patches, naproxen,
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 27 of 42 PageID #: 27




                        and cyclobenzaprine, with no mention of the potential health risks of taking

                        the medications together.

                (iii)   On May 18, 2019, an Insured named CB was involved in an automobile

                        accident. On July 19, 2019, CB saw Rivera-Iturbe for a follow up

                        examination. Notably, at the time of the examination, CB was 15 years old

                        and taking medication to treat bipolar disorder and asthma. Several days

                        following the examination, on July 24, 2019, Rivera-Iturbe purportedly

                        prescribed CB 200 grams of diclofenac 3% gel, as well as lidocaine patches

                        and ibuprofen, with no mention of the potential health risks of taking the

                        medications together or with taking them in conjunction with CB’s bipolar

                        and asthma medications.      Furthermore, diclofenac 3% gel should not be

                        used by children, and the safety and efficacy of lidocaine has not been

                        established in pediatric patients.

                (iv)    On March 14, 2019, an Insured named JF was involved in an automobile

                        accident.   On July 11, 2019, JF saw Kelly for a follow up medical

                        examination. Kelly purportedly prescribed JF 200 grams of diclofenac 3%

                        gel as well as naproxen, with no mention of the potential health risks of

                        taking the two medications together.

        98.     The Topical Diclofenac was prescribed pursuant to predetermined treatment

protocols and without regard for patient care and safety, or the commercial availability of a wide

range of FDA-approved medications, as well as OTC medications, proven to have therapeutic

effects and available at a fraction of the cost.
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 28 of 42 PageID #: 28




       99.     In keeping with the fact that the Topical Diclofenac was prescribed and dispensed

pursuant to predetermined treatment protocols and without regard for patient care and safety, the

examination reports prepared by the prescribing physicians virtually never stated the medical basis

for the prescriptions.

       100.    For example:

               (i)       On April 14, 2019, an Insured named DHE was involved in an automobile

                         accident. On July 19, 2019, DHE saw Rivera-Iturbe for a follow up

                         examination and was prescribed 200 grams of diclofenac 3% gel, in addition

                         to gabapentin and nabumetone. Rivera-Iturbe did not state the medical basis

                         for the excessive prescriptions or advise the insured to try OTC pain

                         products.

               (ii)      On May 23, 2019, an Insured named JP was involved in an automobile

                         accident.   On August 8, 2019, JP saw Rivera-Iturbe for a follow up

                         examination. On August 13, 2019, Rivera-Iturbe prescribed JP 200 grams

                         of diclofenac 3% gel, in addition to lidocaine patches, gabapentin, and

                         methocarbamol.    Rivera-Iturbe did not state the medical basis for the

                         excessive prescriptions or advise the insured to try OTC pain products.

               (iii)     On April 3, 2019, an Insured named TJ was involved in an automobile

                         accident.   On May 23, 2019, TJ saw Rivera-Iturbe for a follow up

                         examination. On May 28, 2019, Rivera-Iturbe prescribed TJ 200 grams of

                         diclofenac 3% gel, in addition to cyclobenzaprine and meloxicam. Rivera-

                         Iturbe did not state the medical basis for the excessive prescriptions or

                         advise the insured to try OTC pain products. Notably, as stated above,
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 29 of 42 PageID #: 29




                   NSAIDs are subject to a “Black Box Warning” meant to call attention to

                   serious or life-threatening risks associated with the drug. When a patient has

                   high blood pressure, it increases that patient’s risks of the cardiac events

                   associated with the use of NSAIDs. At the time of the follow up

                   examination on May 28, 2019, TJ’s blood pressure was 151/94.

                   Nevertheless, Rivera-Iturbe prescribed TJ a topical NSAID and an oral

                   NSAID (i.e., diclofenac gel 3% and meloxicam) thereby engaging in

                   therapeutic duplication and putting the patient at increased risk of a cardiac

                   event.

            (iv)   On May 22, 2019, an Insured named FA was involved in an automobile

                   accident. On August 5, 2019, FA saw Rivera-Iturbe for a follow up

                   examination, and Rivera-Iturbe prescribed FA 200 grams of diclofenac 3%

                   gel, in addition to 200 grams of lidocaine 5% ointment, gabapentin, and

                   nabumetone. Rivera-Iturbe did not state the medical basis for the excessive

                   prescriptions or advise the insured to try OTC pain products. Notably,

                   Rivera-Iturbe also failed to document the fact that FA received multiple

                   prescription medications in a short period of time in addition to those

                   Fraudulent Pharmaceuticals dispensed pursuant to Rivera-Iturbe’s

                   prescription of August 5, 2019. For example, on June 3, 2019, FA received

                   prescriptions for lidocaine 5% ointment, cyclobenzaprine and 500 mg of

                   Tylenol; on June 10, 2019, FA received prescriptions for lidocaine 5%

                   ointment, cyclobenzaprine, and acetaminophen; and on July 9, 2019, FA

                   received prescriptions for lidocaine 5% ointment, cyclobenzaprine, and
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 30 of 42 PageID #: 30




                       naproxen.     These prescriptions were filled, and the pharmaceuticals

                       ultimately dispensed to FA on or about the date of the prescriptions.

       101.    Maccabi Pharmacy billed GEICO hundreds of thousands of dollars for Topical

Diclofenac despite its lack of proven efficacy or safety in the treatment of musculoskeletal injuries,

and caused the Prescribing Providers and Clinic Controllers to steer prescriptions to them solely

to maximize its profits.

       102.    Not surprisingly, the Office of Inspector General of the U.S. Department of Health

& Human Services recently issued a report which noted that one of the most common products

billed for by pharmacies with questionable billing was diclofenac sodium because, among other

reasons, there is a striking difference between the cost of a compounded topical containing

diclofenac sodium and a non-compounded version of the same drug. In that same report, the OIG

also noted that many pharmacies in New York State are among the most questionable in the nation.

See Questionable Billing For Compounded Topical Drugs in Medicare Part D, OEI-02-16-00440

(August 2018).

       D.      The Illegal, Collusive Arrangements Between Maccabi Pharmacy and the
               Prescribing Providers and Clinic Controllers

       103.    To effectuate the fraudulent scheme, the Defendants steered the Prescribing

Providers and Clinic Controllers to routinely prescribe and direct prescriptions to Maccabi

Pharmacy for large volumes of the Fraudulent Topical Pain Products pursuant to their collusive

arrangements, and in exchange for kickbacks, which egregiously inflated the charges submitted to

GEICO.

       104.    New York’s statutory framework provides, among other things, that pharmacies

and licensed medical professionals are prohibited from (i) “exercising undue influence” on a

patient by promoting the sale of drugs so as to exploit the patient for the financial gain, and (ii)
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 31 of 42 PageID #: 31




“directly or indirectly” giving, soliciting, receiving, or agreeing to receive any fee or other

consideration to or from a third party in connection with the performance of professional services.

        105.    Here, the Defendants colluded with the Prescribing Providers and Clinic

Controllers associated with various No-Fault Clinics, many of which treat thousands of Insureds,

to have the Prescribing Providers prescribe, or purport to prescribe, the Fraudulent

Pharmaceuticals, including the Fraudulent Topical Pain Products, and then direct those

prescriptions to Maccabi Pharmacy so that the Defendants could bill GEICO egregious sums.

        106.    In furtherance of the scheme, the Prescribing Providers and Clinic Controllers

intentionally prescribed, or purported to prescribe, the Fraudulent Pharmaceuticals to patients of

the No-Fault Clinics and to route those prescriptions to Maccabi Pharmacy pursuant to collusive

arrangements and fraudulent predetermined protocols, and without regard to genuine patient care,

without regard to cost and attention to fiscal responsibility, and often without regard to

pharmacologic outcomes.

        107.    The Prescribing Providers prescribed, or purported to prescribe, the Fraudulent

Pharmaceuticals to patients of the No-Fault Clinics, while the Defendants dispensed, or purported

to dispense the Fraudulent Pharmaceuticals despite their knowledge that: (i) the Fraudulent

Pharmaceuticals were often prescribed and dispensed without regard to pharmacologic outcomes;

(ii) the Fraudulent Pharmaceuticals were prescribed and dispensed with gross indifference to

patient health, care and safety; (iii) the Fraudulent Topical Pain Products were prescribed and

dispensed as a matter of course without any recommendation that patients first try over-the-counter

products; and (iv) that the Fraudulent Pharmaceuticals were prescribed and dispensed without any

attention to cost and fiscal responsibility, given that there are FDA-approved drugs available and

appropriate for the particular patients at significantly less cost.
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 32 of 42 PageID #: 32




       108.    Here, the Defendants arranged with various No-Fault Clinics that treat thousands

of Insureds to have the licensed physicians and/or their associates operating therefrom, including

the Prescribing Providers, prescribe, or purport to prescribe, the medically unnecessary and

illusory Fraudulent Pharmaceuticals to the Insureds, which in turn permitted the Defendants to bill

GEICO huge sums under the name of Maccabi Pharmacy.

       109.    The Prescribing Providers prescribed, or purported to prescribe, the Fraudulent

Pharmaceuticals to patients of the No-Fault Clinics, despite their knowledge that the Fraudulent

Pharmaceuticals were medically unnecessary and were being prescribed without regard to

pharmacologic outcomes or cost and attention to fiscal responsibility.

       110.    The Prescribing Providers and Clinic Controllers issued and directed the many

prescriptions for the Fraudulent Pharmaceuticals to Maccabi Pharmacy because the prescriptions

were only being issued pursuant to the illegal, collusive arrangements among the Defendants and

the Prescribing Providers and Clinic Controllers.

       111.    The Prescribing Providers and Clinic Controllers never gave the Insureds the option

to use a pharmacy of their choosing, rather the Prescribing Providers and Clinic Controllers

directed the prescriptions for the Fraudulent Pharmaceuticals to Maccabi Pharmacy

notwithstanding that (i) in many instances the No-Fault Clinics and the patients themselves were

located far from Maccabi Pharmacy and (ii) there were countless other pharmacies located much

closer to the No-Fault Clinics and the patients.

       112.    Instead, the Defendants colluded with the Prescribing Providers and Clinic

Controllers to ensure that they directed the prescriptions for the Fraudulent Pharmaceuticals to

Maccabi Pharmacy, regardless of the distance of this pharmacy from the Insureds or the No-Fault

Clinics where they were treating.
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 33 of 42 PageID #: 33




       113.    In fact, less than 5% of Insureds who received prescriptions from Maccabi

Pharmacy reside in Jamaica – the Queens County neighborhood where Maccabi Pharmacy is

located – while less than 26% of Insureds resided anywhere in Queens County.

       114.    Upon information and belief, Maccabi Pharmacy purported to mail or deliver the

Fraudulent Pharmaceuticals directly to the Insureds’ homes, without the patient ever having the

choice of which pharmacy to use and, in many cases, without the patient even knowing that they

were to receive a Fraudulent Pharmaceutical.

       115.    The Prescribing Providers and the Clinic Controllers did not give the Insureds the

option to identify a pharmacy of their choosing to ensure that the prescriptions were filled by

Maccabi Pharmacy, and to ensure that the Defendants benefitted financially from the prescriptions.

       116.    The Prescribing Providers had no legitimate medical reason to prescribe the

Fraudulent Pharmaceuticals in large quantities to their patients.

       117.    The Prescribing Providers and the Clinic Controllers had no legitimate reason to

direct the prescriptions for the Fraudulent Pharmaceuticals to Maccabi Pharmacy rather than to a

multitude of other pharmacies that were equally capable of dispensing the prescriptions and often

more convenient to many of the patients.

       118.    The Prescribing Providers and the Clinic Controllers would not have engaged in

the illegal, collusive arrangements with the Defendants in violation of New York law unless they

profited from their participation in the illegal scheme either by way of direct kickbacks or other

financial incentives such as employment at a No-Fault Clinic.

       119.    But for the payments of kickbacks or other financial incentives from the

Defendants, the Prescribing Providers would not have prescribed the Fraudulent Topical Pain
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 34 of 42 PageID #: 34




Products, or the volume of other Fraudulent Pharmaceuticals, and the Prescribing Providers and

Clinic Controllers would not have directed the prescriptions to Maccabi Pharmacy.

       120.    The Defendants, Prescribing Providers, and Clinic Controllers affirmatively

concealed the particular amounts paid for the kickbacks since such kickbacks are in violation of

New York law.

       121.    Nevertheless, based on the circumstances surrounding the illegal, collusive,

arrangements, the Defendants paid a financial kickback or provided other financial incentives, and

the Prescribing Providers and Clinic Controllers received a financial kickback or other financial

incentive, for each of the particular prescriptions for the Fraudulent Pharmaceuticals that were

dispensed by Maccabi Pharmacy.

       122.    Upon information and belief, the payment of kickbacks by the Defendants was

made at or near the time the prescriptions were issued.

       E.      The Fraudulent Billing the Defendants Submitted or Caused to be Submitted
               to GEICO

       123.    Every prescription product, whether a brand name or generic drug, has a designated

national drug code (“NDC”) – a unique 10-digit code that identifies the drug itself, the vendor of

the drug and the quantity in which the drug was packaged. Each NDC number has an assigned

Average Wholesale Price (“AWP”).

       124.    Each NDC (and, thus, the AWP) for a particular prescription product differs

depending on both the supplier the drug is purchased from and the quantity in which the drug is

obtained. The same drug can have a different NDC number if it is purchased from a different

supplier and/or in different quantities.

       125.    Pursuant to 12 N.Y.C.R.R. §§ 440.5(a) and (d) (the “Pharmacy Fee Schedule”), for

each brand name drug (or ingredient included in a compounded product) a provider may charge
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 35 of 42 PageID #: 35




no more than the AWP assigned to that particular NDC on the day the drug was dispensed minus

12% of the AWP, plus a single dispensing fee of $4.00.

        126.    For each generic drug (or ingredient included in a compounded product) the

provider may charge no more than the AWP assigned to that particular NDC on the day the drug

was dispensed minus 20% of the AWP, plus a single dispensing fee of $5.00.

        127.    The Defendants solicited the Clinic Controllers and the Prescribing Providers to

provide them with voluminous prescriptions for the Fraudulent Pharmaceuticals because the

Defendants could readily buy the Fraudulent Pharmaceuticals at low cost, but bill GEICO and

other New York No-Fault insurers inflated amounts based on egregiously high wholesale prices.

        128.    The Defendants intentionally targeted the Fraudulent Topical Pain Products, with

extremely expensive wholesale prices in order to inflate the billing submitted through Maccabi

Pharmacy so as to maximize their profits.

        129.    In support of their charges, the Defendants typically submitted an NF-3 form which

included the purported NDC numbers and corresponding charges for each drug product dispensed.

        130.    The NDC numbers listed on the NF-3 Form submitted by the Defendants are what

identified the purported AWPs for each of the Fraudulent Pharmaceuticals.

        131.    The Defendants never submitted their actual wholesale purchase invoices

demonstrating (i) how much the Defendants actually paid the supplier for the Fraudulent

Pharmaceuticals, and (ii) whether the Defendants actually purchased the Fraudulent

Pharmaceuticals with the particular NDC number used in the billing, representing purchases from

a particular supplier in a particular quantity.

        132.    In fact, the Defendants never actually paid the targeted and egregious “average

wholesale price” of the Fraudulent Topical Pain Products that they dispensed, or purported to
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 36 of 42 PageID #: 36




dispense, because it is not a true representation of the actual market price and is far above the

actual acquisition cost for the Fraudulent Topical Pain Products.

       133.    Nevertheless, the Defendants billed GEICO and other No-Fault insurers egregious

amounts far surpassing the cost of a wide variety of other medications that are FDA-approved,

proven effective medications or commercially available over-the-counter-products.

IV.    The Defendants’ Submission of Fraudulent NF-3 Forms to GEICO

       134.    To support the fraudulent charges, statutorily prescribed claim forms for No-Fault

Benefits consistently have been submitted to GEICO by and on behalf of Maccabi Pharmacy

seeking payment for the pharmaceuticals for which it is ineligible to received payment.

       135.    These forms, including NF-3 forms, HCFA-1500 forms and other supporting

records that the Defendants submitted or caused to be submitted to GEICO, were false and

misleading in the following material respects:

                     i.       The NF-3 forms, HCFA-1500 forms, and other supporting records
               uniformly misrepresented to GEICO that the Fraudulent Pharmaceuticals were
               medically necessary and intended for genuine patient care. In fact, the Fraudulent
               Pharmaceuticals were not medically necessary and were the product of
               predetermined fraudulent protocols designed to exploit the patients for financial
               gain without regard for genuine patient care;

                    ii.       The NF-3 forms, HCFA-1500 forms, and other supporting records
               uniformly misrepresented to GEICO that the Defendants are in compliance with all
               material licensing requirements and, therefore, are eligible to receive No-Fault
               Benefits pursuant to Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R. § 65-
               3.16(a)(12). In fact, the Defendants did not comply with all material licensing
               requirements in that the Defendants engaged in illegal, collusive relationships with
               the Prescribing Providers and Clinic Controllers in order to steer voluminous
               prescriptions to Maccabi Pharmacy for the Fraudulent Pharmaceuticals, in
               exchange for the payment of kickbacks and other financial incentives; and

                    iii.      The NF-3 forms, HCFA-1500 forms and other supporting records
               uniformly misrepresented to GEICO that the Defendants are in compliance with all
               material licensing requirements and, therefore, are eligible to receive No-Fault
               Benefits pursuant to Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R. § 65-
               3.16(a)(12). In fact, the Defendants did not comply with all material licensing
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 37 of 42 PageID #: 37




               requirements in that the Defendants intentionally targeted a specific set of
               pharmaceutical products that they could acquire at low cost and dispense in large
               volumes to Insureds at egregious charges, in place of other effective, less costly
               pharmaceuticals.

V.     The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

       136.    The Defendants are legally and ethically obligated to act honestly and with integrity

in connection with the provision of pharmaceutical products to Insureds and the billing they submit

or cause to be submitted to GEICO seeking reimbursement for these products.

       137.    To induce GEICO to promptly pay the charges for the Fraudulent Pharmaceuticals,

the Defendants have gone to great lengths to systematically conceal their fraud.

       138.    Specifically, the Defendants knowingly have misrepresented and concealed facts

in an effort to prevent discovery that the Defendants (i) have been involved in collusive, kickback

arrangements to generate voluminous prescriptions pursuant to a fraudulent predetermined

treatment and billing protocol, without regard to genuine patient care; and (ii) prescribed and

dispensed pharmaceuticals that have no efficacious value and grossly exceed the cost of other

effective FDA-approved medications.

       139.    The billing and supporting documentation submitted by the Defendants for the

Fraudulent Pharmaceuticals, when viewed in isolation, did not reveal its fraudulent nature.

       140.    The Defendants have hired law firms to pursue collection of the fraudulent charges

from GEICO and other insurers. These law firms routinely file expensive and time-consuming

litigation against GEICO and other insurers if the charges are not promptly paid in full. In fact,

Maccabi Pharmacy continues to have legal counsel pursue collection against GEICO and other

insurers without regard for the fact that Maccabi Pharmacy has been engaged in fraud.

       141.    GEICO is under statutory and contractual obligations to promptly and fairly process

claims within 30 days. The facially valid documents that were submitted to GEICO in support of
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 38 of 42 PageID #: 38




the fraudulent charges at issue, combined with the material misrepresentations described above,

were designed to and did cause GEICO to rely upon them. As a result, GEICO has incurred

damages of approximately $82,200.00 representing payments made by GEICO based upon the

fraudulent charges submitted by the Defendants.

       142.    Based upon the Defendants’ material misrepresentations and other affirmative acts

to conceal their fraud from GEICO, GEICO did not discover and could not reasonably have

discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

                            THE FIRST CLAIM FOR RELIEF
                                   Against All Defendants
                    (Declaratory Judgment – 28 U.S.C. §§ 2201 and 2202)

       143.    GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

       144.    There is an actual case in controversy between GEICO and the Defendants

regarding approximately $670,800.00 in fraudulent billing for the Fraudulent Pharmaceuticals that

Maccabi Pharmacy has submitted to GEICO.

       145.    Maccabi Pharmacy has no right to receive payment for any pending bills submitted

to GEICO because it billed for Fraudulent Pharmaceuticals that were medically unnecessary and

were prescribed and dispensed pursuant to predetermined fraudulent protocols designed to exploit

the patients for financial gain, without regard for genuine patient care.

       146.    Maccabi Pharmacy has no right to receive payment for any pending bills submitted

to GEICO because the Defendants participated in illegal, collusive relationships in which the

Defendants steered the Prescribing Providers and the Clinic Controllers to direct prescriptions for

the Fraudulent Pharmaceuticals to Maccabi Pharmacy in exchange for unlawful kickbacks and

other financial incentives.
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 39 of 42 PageID #: 39




       147.    Maccabi Pharmacy has no right to receive payment for any pending bills submitted

to GEICO because the Defendants intentionally targeted a specific set of pharmaceutical products,

including the Fraudulent Topical Pain Products, that they acquired at low cost, and caused Maccabi

Pharmacy to dispense in large volumes to Insureds with exorbitant charges, in place of other

effective, less costly pharmaceuticals in order to fraudulently inflate the charges to GEICO.

       148.    Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202, declaring that Maccabi Pharmacy has no right to receive

payment for any pending bills submitted to GEICO.


                            THE SECOND CLAIM FOR RELIEF
                                  Against All Defendants
                                  (Common Law Fraud)

       149.    GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

       150.    The Defendants intentionally and knowingly made false and fraudulent statements

of material fact to GEICO and concealed material facts from GEICO in the course of their

submission of hundreds of fraudulent charges seeking payment for the Fraudulent

Pharmaceuticals.

       151.    The false and fraudulent statements of material fact and acts of fraudulent

concealment include: (i) in every claim, the representation that the billed-for services were

medically necessary and properly billed in accordance with the Pharmacy Fee Schedule, when in

fact the Fraudulent Pharmaceuticals were not medically necessary and/or were the product of

predetermined fraudulent protocols designed to exploit the patients for financial gain without

regard for genuine patient care; (ii) in every claim, the representation that the Defendants were in

compliance with all material licensing requirements and, therefore, eligible to receive No-Fault
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 40 of 42 PageID #: 40




Benefits pursuant to Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12), when in

fact the Defendants engaged in illegal, collusive relationships with the Prescribing Providers and

Clinic Controllers in order to steer voluminous prescriptions to Maccabi Pharmacy for the

Fraudulent Pharmaceuticals, in exchange for the payment of kickbacks and other financial

incentives; and (iii) in every claim, the representation that the Defendants were in compliance with

all material licensing requirements and, therefore, eligible to receive No-Fault Benefits pursuant

to Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12), when in fact the Defendants

did not comply with all material licensing requirements in that the Defendants intentionally

targeted a specific set of pharmaceutical products that they could acquire at low cost and dispense

in large volumes to Insureds at egregious charges, in place of other effective, less costly

pharmaceuticals.

          152.   The Defendants intentionally made the above-described false and fraudulent

statements and concealed material facts in a calculated effort to induce GEICO to pay charges

submitted through Maccabi Pharmacy that were not compensable under the No-Fault Laws.

          153.   GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid approximately $82,200.00 pursuant to the fraudulent bills

submitted, or caused to be submitted, by the Defendants through Maccabi Pharmacy.

          154.   The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

          155.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 41 of 42 PageID #: 41




                                  THE THIRD CLAIM FOR RELIEF
                                       Against All Defendants
                                        (Unjust Enrichment)

       156.    GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

       157.    As set forth above, the Defendants have engaged in improper, unlawful, and/or

unjust acts, all to the harm and detriment of GEICO.

       158.    When GEICO paid the bills and charges submitted by or on behalf of Maccabi

Pharmacy for No-Fault Benefits, it reasonably believed that it was legally obligated to make such

payments based on the Defendants’ improper, unlawful, and/or unjust acts.

       159.    The Defendants have been enriched at GEICO’s expense by GEICO’s payments,

which constituted a benefit that Defendants voluntarily accepted and profited from, as a result of,

among other things, the payments received, notwithstanding their improper, unlawful, and unjust

fraudulent billing scheme.

       160.    The Defendants’ retention of GEICO’s payments violates fundamental principles

of justice, equity, and good conscience.

       161.    By reason of the above, the Defendants have been unjustly enriched in an amount

to be determined at trial, but in the approximate amount of $82,200.00.

       WHEREFORE, Plaintiffs Government Employees Insurance Company, GEICO

Indemnity Company, GEICO General Insurance Company and GEICO Casualty Company

demand that a judgment be entered in their favor and against the Defendants, as follows:

       A.      On the First Claim For Relief against the Defendants, a declaration pursuant to the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that Maccabi Pharmacy has no right to
Case 1:21-cv-01097-FB-RLM Document 1 Filed 03/01/21 Page 42 of 42 PageID #: 42




receive payment for any pending bills, amounting to approximately $670,800.00 submitted to

GEICO;

       B.      On the Second Claim For Relief against Defendants, compensatory damages in

favor of GEICO in an amount to be determined at trial but approximately $82,200.00, together

with punitive damages, costs, interest and such other and further relief as this Court deems just

and proper;

       E.      On the Third Claim For Relief against Defendants, a recovery in favor of GEICO

in an amount to be determined at trial but approximately $82,200.00, together with punitive

damages, costs, interest and such other and further relief as this Court deems just and proper.

Dated: Uniondale, New York
       March 1, 2021

                                              RIVKIN RADLER LLP


                                              By:     /s/ Michael A. Sirignano
                                                     Michael A. Sirignano (MS 5263)
                                                     Barry I. Levy (BL 2190)
                                                     Joshua D. Smith (JS 3989)
                                                     Priscilla D. Kam (PK 15050)
                                              926 RXR Plaza
                                              Uniondale, New York 11556
                                              (516) 357-3000

                                              Counsel for Plaintiffs, Government Employees
                                              Insurance Company, GEICO Indemnity Company,
                                              GEICO General Insurance Company and GEICO
                                              Casualty Company
